Martin, J.,

delivered the opinion of the court.
The defendants, Hanse & Hepp, by their counsel came into the District Court for the first judicial district, and on suggestion made that they had complied with the terms and *270conditions of a certain judgment or decree of the Supreme Court, took a rule on the plaintiff to show cause why an execution should not issue against him, according to the decree of this court.
When the • by the pleading?, is-whether a cer-lam engine was delivered,, as a dent to the de-feudant’s right to take out exe-eution against the plaintiff, or jj°*’cc n°iu received, to prove damages for the deten-to^ddh-ci^uie engine.
*270In answer to the rule, Nicholls replied that the defendants in said decree had neither delivered nor tendered to him, a certain engine mentioned in the decree, and that their detention and deterioration of said engine had caused an injury to him, for which he claims three thousand dollars damages in reconvention.
The issue thus made up on the rule, was submitted to a jury, who, on hearing the evidence of the case, found that the engine had been tendered by the defendants in the decree, to the plaintiff, in such a manner and condition as to discharge them from the obligation of .a delivery.
The rule was made absolute, and the plaintiff has appealed to this court. At the trial of the case, the counsel for the plaintiff took a bill of exceptions to the opinion of the court, refusing him the right to offer in evidence the record and testimony of the suit, in which the judgment of this court was rendered, and under which the defendants claim the right to issue execution.
The evidence was offered, 1st. Touching the litigation between the parties on the subject matter of the rule. 2d. To show the damages claimed in reconvention. 3d. To show that the plaintiff was entitled to the small engine in controversy, before the institution of that suit, and had demanded the same. The court below admitted such testimony from the record as would show the engine had been deteriorated by the fault or negligence of the defendants, or establish its value, but for no other purpose. But it refused to allow any evidence in support of the claim for damages, becausé it considered the inquiry narrowed down to the single question, whether the engine had been delivered. All ° 1 7 ° questions of damages were merged in the decree of the Supreme Court.
|( appears to us the District Court did not err in its decision 11 on'these'questions. As to any thing the record showed, the *271plaintiff had the benefit of it when the case was before this court on appeal, and the jury were called upon to inquire whether the defendants had complied with the requisites of the judgment or decree pronounced therein.
On the merits, the court below expressed its satisfaction with the verdict of the jury, and we find it supported by the evidence. The verdict and judgment must therefore stand,
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.